           Case 1:09-cv-00021-SEH Document 272 Filed 08/01/19 Page 1 of 2




                    IN THE UNITED ST ATES DISTRICT COURT                        8/1/2019

                          FOR THE DISTRICT OF MONTANA

                                      BILLINGS DIVISION

 EARLINE COLE, CLETUS COLE,
 and PRECIOUS BEARCRANE, a
 minor child,                                       No. CV 09-21-BLG-SEH

                                Plaintiffs,
                                                    ORDER
 vs.

 FEDERAL BUREAU OF
 INVESTIGATIONS, et al.,

                                Defendants.


       On July 17, 2019, the Court directed additional briefing on the issue of

whether Plaintiffs are entitled to a trial by jury, as demanded in the Second

Amended Complaint. 1

       ORDERED:

       The Court will conduct a hearing on Plaintiffs' demand for a jury trial at



       1
           Docs. 267 and 159 at 32.

                                              -]-
      Case 1:09-cv-00021-SEH Document 272 Filed 08/01/19 Page 2 of 2



1:00 p.m. on August 7, 2019, at the Paul G. Hatfield Courthouse, Courtroom I,

Helena, Montana.

     DATED this     /
                        ~day of   dtrfUd=, 2019.

                                           ~f#~~
                                           SAME. HADDON
                                           United States District Judge




                                     -2-
